Citation Nr: 0839375	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the cervical spine.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) which found that no new and 
material evidence had been presented in order to reopen the 
veteran's claims for entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine 
and tinnitus.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1988 Board decision denied entitlement to service 
connection for a back disorder, which included the veteran's 
lumbar and cervical spine areas; this decision is final.

2.  Evidence added to the record since the May 1988 Board 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for degenerative disc disease of the lumbosacral spine.

3.  Evidence added to the record since the May 1988 Board 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for degenerative disc disease of the cervical spine.

4.  In a December 1973 rating decision, the RO denied 
entitlement to service connection for tinnitus; the veteran 
did not file a timely notice of disagreement (NOD), and this 
decision is final.

5.  Evidence added to the record since the December 1973 
rating decision does not relate, by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for tinnitus.


CONCLUSIONS OF LAW

1.  The May 1988 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received since the May 
1988 Board decision and reopening the appellant's claims for 
service connection for degenerative disc disease of the 
lumbar spine is warranted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received since the 
May 1988 Board decision sufficient to reopen the veteran's 
claim for service connection for degenerative disc disease of 
the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

4.  The December 1973 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

5.  New and material evidence has not been received since the 
December 1973 rating decision sufficient to reopen the 
veteran's claim for service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Regarding the veteran's claim to reopen his claim for 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist with 
regard to this issue, such error was harmless and will not be 
further discussed.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify, to include notification set 
out in Kent, was satisfied by way of a letters sent to the 
appellant in June 2004 and September 2007, that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the required notice was not 
complete before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
January 2008 supplemental statement of the case after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  In the case of a veteran attempting to reopen a 
finally decided claim, VA has a duty to assist the veteran in 
the procurement of service treatment records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The duty to provide a medical examination or 
obtain a medical opinion applies only when a decision has 
been made to reopen a finally decided case.  In the present 
case, Board has found that no new and material evidence has 
been received in order to reopen the veteran's claims for 
entitlement to service connection for degenerative disc 
disease of the cervical spine or tinnitus, and, therefore, 
the duty to provide a medical examination does not apply for 
these issues.  The Board notes that the issue of service 
connection for degenerative disc disease of the lumbosacral 
spine is being reopened and remanded for an examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Certain service treatment records, VA 
medical records and examination reports, non-VA medical 
records, private physician statements and lay statements have 
been associated with the record, and the veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The Board 
notes that the veteran has testified that his initial low 
back injury occurred while stationed in San Diego, 
California, in 1965 and 1966.  These records are not part of 
the claims file.  The Board is reopening the veteran's claim 
for entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, in part, to attempt to 
obtain these records.  Since the veteran has not indicated 
that his degenerative disc disease of the cervical spine or 
his tinnitus began during this time, the Board finds that it 
does not prejudice the veteran to proceed to decide his 
claims to reopen these issues on the evidence currently of 
record.   For this reason, in terms of the veteran's claims 
to reopen the issues of entitlement to service connection for 
degenerative disc disease of the cervical spine and tinnitus, 
the Board finds that a remand is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine, 
degenerative disc disease of the cervical spine and tinnitus.  
As noted above, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Claim to reopen - degenerative disc disease of the 
lumbosacral spine and cervical spine

In a May 1988 Board decision, the veteran's claim for service 
connection for degenerative disc disease of the spine in the 
lumbosacral and cervical areas was denied.  It was determined 
that a chronic back disorder was not found to have been 
present in service, and that the objective findings of 
chronic cervical and lumbar spine disorders were too remote 
in time to be related to the veteran's active duty.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
The veteran filed to reopen the claim in June 2004 and has 
perfected an appeal to the Board.  

Regarding the veteran's lumbosacral spine claim, the Board 
noted that the veteran testified that he injured his lower 
back while in service in San Diego, California, while playing 
football and climbing ropes during a drill and has submitted 
lay statements that support this contention.  However, as 
these contentions were already in front of the Board at the 
time of the May 1988 decision, this is not new evidence.  The 
relevant new evidence received since the May 1988 Board 
decision which supports reopening the veteran's claim to 
service connection for degenerative disc disease of the 
lumbosacral spine includes a September 1985 letter from a 
private physician, which reflects that the veteran had 
previous injuries to his back which were possibly service-
connected.   In addition, an August 2008 private physician's 
statement shows that he treated the veteran for low back 
discomfort and multi-level lumbar degenerative disc disease.  
He indicated that he had reviewed the veteran's service 
treatment records showing injuries he sustained while in the 
military, and opined that, after reviewing these records, it 
was reasonable to state that the veteran had suffered 
multiple injuries to the lumbar spine which have contributed 
and may have in fact resulted in his progressive lumbar 
degenerative disc disease that he suffers from at this point 
in time.  He opined that he could state this with a 
reasonable degree of medical certainty based on the records 
that he reviewed.  

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The September 1985 private 
physician's letter reflects his opinion that the veteran's 
previous injuries to his back were possibly service-
connected.   The August 2008 private physician indicated that 
it was reasonable to state that the veteran had suffered 
multiple injuries to the lumbar spine which contributed and 
may have resulted in his progressive lumbar degenerative disc 
disease.  Therefore, these statements are material, in that 
they relate to a fact necessary to substantiate the veteran's 
claim in that they relate the veteran's current degenerative 
disc disease of the lumbosacral spine to his time in service.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
Accordingly, the appellant's service-connection claim for 
degenerative disc disease of the lumbosacral spine is 
reopened.  To this extent, the appeal is granted.

With regard to the veteran's cervical spine claim, the 
evidence received since the May 1988 Board decision includes 
a September 1985 letter from a private physician which 
reflects that the veteran reported neck pain; an August 1985 
Workmen's Compensation decision which reflects that the 
veteran had a work injury in May 1985, and that cervical 
sprain superimposed on degenerative disc disease was the 
result; evidence that May 1985 x-rays noted the presence of 
degenerative changes in the veteran's cervical spine and VA 
medical records from October and November 1987 reflecting 
treatment for degenerative disc disease of the cervical 
spine.  Since these medical records and reports are not 
redundant of any other evidence previously considered and 
were not part of the record at the time of the May 1988 
decision, they are considered new evidence.  However, none of 
the records in the claims file provide the needed evidence 
that the veteran's cervical spine degenerative disc disease 
was caused by or related to active duty.  This medical 
evidence does not provide a nexus regarding the veteran's 
cervical spine degenerative disc disease necessary to reopen 
the previously denied claim.  Therefore, these records are 
not material since they do not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

Claim to reopen - tinnitus

In a December 1973 rating decision, the veteran's claim for 
service connection for tinnitus was denied.  It was 
determined that service treatment records were silent as to 
any findings or treatment relating to any ear condition.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
The veteran filed to reopen the claim in June 2004 and has 
perfected an appeal to the Board.  

With regard to the veteran's tinnitus claim, the evidence 
received since the December 1973 rating decision includes VA 
audiometric examinations from 1993, and 1995 through 1997.  A 
January 1997 VA medical record shows that the examiner opined 
that the veteran had tinnitus in both ears which had an onset 
many years prior to the examination.  Since these medical 
records are not redundant of any other evidence previously 
considered and were not part of the record at the time of the 
December 1973 decision, they are considered new evidence.  
However, none of these records provide the needed evidence 
that the veteran's tinnitus was caused by or related to 
active duty.  While the January 1997 VA medical record 
indicates that the veteran's tinnitus had manifested many 
years before the examination, there is no indication that it 
manifested during service or is related to service.  This 
medical evidence does not provide a nexus regarding the 
veteran's tinnitus necessary to reopen the previously denied 
claim.  Therefore, these records are not material since they 
do not provide an unestablished fact necessary to 
substantiate the appellant's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is reopened.  To this 
extent, the appeal is granted.   

As new and material evidence has not been received, the claim 
of entitlement to service connection for degenerative disc 
disease of the cervical spine is not reopened and the appeal 
is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for tinnitus is not 
reopened and the appeal is denied.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

At his hearing, the veteran contended that his current 
degenerative disc disease of the lumbosacral spine began 
during service when he suffered several injuries to his 
spine, and that it was weakened by these injuries and was 
then aggravated by several intercurrent low back injuries.  
He specifically referred to injuries which occurred during 
late 1965 and 1966 when was serving in San Diego, California, 
and asserts that he injured his back while playing football 
and climbing ropes during a drill.  These records are not 
part of the claims folder.  As such, the AOJ should contact 
the National Personnel Records Center (NPRC), the veteran's 
service department and any other source that may have these 
records.

The veteran's service treatment records show that the veteran 
was seen several times for back pain.  His Separation Report 
of Medical Examination reflects that the veteran had a normal 
spine.  

An October 1973 employer's report from Giant Markets, where 
the veteran was a baker, reflects that the veteran had back 
pain while pushing pans from the front to the back of the 
truck.  A decision of the Workmen's Compensation Appeal Board 
shows the veteran's reports that he had back problems three 
or four times dating from 1964.  Private medical records show 
treatment for the veteran's work-related back injury from 
October 1973 through June 1974, and September 1975.  A 
November 1973 VA examination reflects the examiner's 
conclusion that there was no physical or radiological 
evidence of an orthopedic disorder of the lower back.  

December 1984 private medical records show that the veteran 
suffered a back injury at work.  A January 1985 letter from 
the Department of the Army, for whom the veteran was working 
as a civilian, reflects that the veteran had been injured on 
the job several times and had a high usage of leave.  A 
September 1985 letter from a private physician reflects that 
the veteran had previous injuries to his back which were 
possibly service-connected.   An October 1986 VA examination 
for his spine shows the diagnosis of chronic degenerative 
joint disease at the lumbosacral joint. Private and VA 
medical records from December 1985 through November 1987 
reflect treatment for degenerative disc disease of the 
lumbosacral spine.  

An August 1998 Workmen's Compensation letter reflects a claim 
for lumbar sprain.  An August 1998 letter from the United 
States Department of Labor shows that a claim had been 
accepted for a closed fracture of the lumbar vertebra and 
lumbar sprain, and a letter from the Office of Personnel 
Management reflects the approval of disability retirement.  

January 2000 through September 2007 private medical records, 
and VA treatment records from September 2004 through January 
2005, all show treatment for the veteran's degenerative disc 
disease of the lumbar spine.  

Finally, an August 2008 private physician's statement shows 
that he has treated the veteran for low back discomfort and 
multi-level lumbar degenerative disc disease.  He indicated 
that he had reviewed the veteran's service treatment records 
showing injuries he sustained while in the military, and 
opined that, after reviewing these records, it was reasonable 
to state that the veteran had suffered multiple injuries to 
the lumbar spine which have contributed and may have in fact 
resulted in his progressive lumbar degenerative disc disease 
that he suffers from at this point in time.  He opined that 
he could state this with a reasonable degree of medical 
certainty based on the records that he reviewed.  

The veteran was afforded a VA examination for his spine in 
October 1986.  The examiner diagnosed chronic degenerative 
joint disease at the lumbosacral joint, but did not provide a 
nexus opinion.  On remand, the veteran should be afforded 
another VA examination in order to obtain an opinion as to 
whether it is likely that the veteran's current degenerative 
disc disease of the lumbar spine is due to his in-service 
injuries, whether his in-service injuries weakened his back 
and made the veteran's back more susceptible to the veteran's 
subsequent work-related injuries, whether his current back 
condition is due solely to his post-service work-related 
injuries and whether his disorders are due to aging.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact NPRC, the 
veteran's service department and any 
other source that may have these records, 
to request the veteran's medical records 
from his service in San Diego, California 
during 1965 and 1966, and any other 
useful information for that time period, 
including unit histories, diaries, 
operational reports or other military 
records that might support the 
appellant's claim. If the NPRC and the 
service department are unable to supply 
the requested information, that should be 
noted, along with information as to where 
such records might otherwise be located.

2.  The AOJ should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination, by an appropriate 
specialist, to determine the etiology of 
his degenerative disc disease of the 
lumbosacral spine.  All indicated tests 
and studies should be undertaken.  The 
claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The orthopedic examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
degenerative joint disease of the 
lumbosacral spine was incurred during or 
aggravated by active military service, to 
include whether this condition could be 
the results of the injuries reflected in 
his service treatment records and those 
the veteran describes that occurred while 
he was in the service in 1965 and 1966.  
The examiner should also opine whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
in-service injuries weakened his spine 
and made it more prone to the veteran's 
post-service work injuries, whether his 
current degenerative disc disease of the 
lumbosacral spine is the result of the 
veteran's post-service work injuries, and 
whether his degenerative disc disease of 
the lumbosacral spine is due to the 
natural process of aging.  Finally, the 
examiner should opine whether there is an 
indication that the veteran's 
degenerative disc disease manifested 
within one year of his separation from 
service.    

The examiner must reconcile any 
conflicting opinions in the claims 
folder.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
degenerative disc disease of the 
lumbosacral spine.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


